Given, J.
„ when admissiWe-I. The appellant complains that on the trial the court admitted in evidence, over his objection, the record of a chattel mortgage as found in the chattel mortgage records of Madison county. The objection insisted upon is that the record was not the best evidence. The appellee’s additional abstract shows that the note secured *39by this mortgage bad been paid off, that the note and mortgage had been surrendered to the defendant, the maker; and that notice had been served upon the defendant and his counsel to produce said mortgage at the trial. This he failed to do. That when the notice was introduced in evidence to the court, the court inquired of counsel for the-defendant, “What response have you to make in reference to the production of the papers?” to which he .answered, “Not any,” whereupon the objection was overruled. There was no error in overruling the objection. If the defendant or his attorney did not have the mortgage, counsel should have so responded; and if they did have it they should have produced it, or submitted to the use of the secondary evidence.
„ T c^geto^e16 considered. II. The appellant contends that the court failed to instruct that the false pretenses alleged must have been made with intent to defraud. It is conceded that the court did so instruct in the ¿ftp paragraph of the charge, but the complaint is that this element of the crime, namely, intent tó defraud, was omitted in subsequent paragraphs. The instructions must be taken together, and, when so taken, correctly and clearly define the offense charged.
III. The appellant’s remaining contention is that “ the court erred in directing the attention of the jury to the facts sought to be established by the appellee to the exclusion of any reference whatever to the facts sought to be established by the appellant.” An examination of the instructions fails to sustain this complaint. There is no statement of. the facts as sought to be established by the state, further than was necessary to a correct presentation of the issues, and what was required to be established to convict.
The judgment of the district court is affirmed.